CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in this Registration Statement on Form N-1A our report dated January 21, 2014, relating to the financial statements and financial highlights ofYCG Enhanced Fund, a series of YCG Funds, for the period December 28, 2012 (commencement of operations) through November 30, 2013, and to the references to our firm under the headings “Independent Registered Public Accounting Firm” and “Financial Highlights” in the Prospectus and “Counsel and Independent Registered Public Accounting Firm” in the Statement of Additional Information. /s/ Cohen Fund Audit Services Cohen Fund Audit Services, Ltd. Cleveland, Ohio March 27, 2014
